The plaintiff, V.J. Hoecherl, is a painting contractor. In the latter part of June, 1942 he filed his bid with the general building contractor to paint certain U.S. Government buildings which were then under construction at an Army air base in Dade County. The painting specifications provided that the paint might be applied either by brush or by spray gun. Prior to the time that plaintiff had filed his bid, however, he had been informed by a Government bulletin that because of a critical shortage of brush bristles spray painting should be resorted to on Government construction wherever practicable. With this in mind, Hoecherl had figured the job and filed his bid on the basis of spray gun labor, instead of paint brush labor.
Shortly after filing his bid with the general contractor, Hoecherl entered into a one-year collective bargaining agreement with the Brotherhood of Painters, Decorators and Paperhangers of America, Local Union 365 (hereinafter referred to as the Union) respecting hours, wages and work conditions under which the Union would make its members available for employment. This agreement was in all respects identical with agreements which had been mutually entered into between the parties in previous years; and Hoecherl had full knowledge of its contents at the time of its execution.
In addition to other clauses not necessary to be considered here, the agreement contained the express stipulation that spray guns would not be used in plaintiff's work, except for water-proofing or lacquer, and for spray painting removable household furniture, ceilings, or surfaces where it might be impracticable to use brushes; unless permission to use spray guns in lieu of brushes was first obtained from the Union.
This spray gun clause was in conformance with the bylaws of the Union, which forbade its members to engage in spray painting without permission of the Union, and authorized the imposition of a fine upon members who used spray guns upon a job without such approval.
At the time plaintiff became a party to the collective bargaining agreement, he did not inform Union officials that he *Page 31 
had then filed a bid upon a Government contract with the expectation of using spray guns; nor did he at that time seek any modification of this well known clause of this agreement.
A few days after the execution of this agreement Hoecherl was awarded the contract for painting the Government buildings and began the prosecution of the work. Thereafter, in the early stages of the project, the Army officer in charge of construction directed that spray guns be used on the job instead of brushes, informing plaintiff that if he did not follow this request other painters would be procured who would do the work by this method.
Faced with the possibility of losing the contract unless he used the spray gun method as directed, Hoecherl applied to Union officials for permission to substitute spray guns on the job in place of brushes. Then it was that Union officials learned that plaintiff had estimated and bid on the contract on the basis of spray gun labor instead of brush labor; and that he had entered into his collective bargaining agreement with the Union with the full intention and purpose of subsequently asking for a modification, or abrogation, of the spray gun clause as soon as he had become well launched on his contract.
In due course the request for permission to use the spray guns on the job came to the floor of the Union for decision. When voted upon, the request was refused by a large majority of the membership of the labor organization.
A conference was then held between the plaintiff, the Union representatives, the officer in charge of construction, and a person who is styled by the witnesses in the case as a "Federal Conciliator." The prime purpose of the conference was to persuade the construction officer, if possible, to countermand his order.
The construction officer remained adamant. The Union refused to recede from its previous decision. The "Federal Conciliator" departed the scene, and has not been heard from since. The effort to compromise failed.
Not having succeeded in this attempt, plaintiff then approached two members of the Union with the proposal that if they would go to work for him with spray guns, the previous *Page 32 
decision of the Union to the contrary notwithstanding, he would guarantee the payment of any fines that might be imposed upon them by the Union for violation of their pledge of membership and the by-laws of the organization. With this assurance, the two members accepted the proposal and went to work. Immediately upon their acceptance, plaintiff instituted the present suit to enjoin the Union from imposing or levying a fine on said members; although no action had been taken by the Union against the plaintiff or against such recalcitrant members for their violation of the by-laws.
A temporary restraining order was entered without notice to defendants, restraining said defendants "from carrying out their threat to fine or penalize the employees of the plaintiff for using paint spray machines on the . . . buildings . . . for the painting and camouflaging of which the plaintiff has a contract for the United States Government; . . ." On final hearing on bill, answer, and testimony, the temporary injunction was made permanent. This appeal is from that decree.
We think that the controlling question is whether a court of equity, under the circumstances of this case as disclosed by the evidence, will restrain a labor union, at the behest of an outsider, from disciplining its members for wilfully violating the by-laws of the organization, and their pledge of membership.
The great weight, if not the universal rule, of the authorities is to the effect that ordinarily courts will not interfere to settle differences between a labor union, or other voluntary association, and its members. Teller, Labor Disputes and Collective Bargaining, Sec. 62, p. 159; 31 Am. Jur. Sec. 66, p. 864; 63 C. J. 688, 701; 10 C.J.S., Beneficial Associations, Sec. 65, p. 312. Membership in such organization being non-compulsory, and the members having stipulated upon admission to abide by its rules and decisions, or submit to disciplinary action, or expulsion, courts have generally left the settlement of their internal affairs to the organization, to be conformed to by its members so long as they choose to retain their affiliation with the organization. Jetton-Dekle Lumber Co. v. Mather, et al., 53 Fla. 969, 43 So. 590. *Page 33 
We think that this view commends itself to reason, for if the courts were to attempt to settle such differences as are constantly arising concerning questions of internal administration such organizations would be in almost constant strife and turmoil over disputed questions of authority and policy, to the great detriment of its members. Consistent with this policy the courts have given wide latitude to such voluntary associations in disciplining their members under duly adopted rules and by-laws; and generally have refused to take a hand, even at the behest of a member, unless such rules and by-laws, or the methods resorted to for enforcement, are unreasonable, immoral, contrary to public policy, or in contravention of the law of the land. 63 C.J. 688, 701. And even in these situations, they have been extremely loathe to interfere, unless the member has first exhausted his internal remedy. See Grand Lodge, Knights of Pythias of Florida, etc. v. Taylor, 79 Fla. 441, 84 So. 609, for application of the principle. See, also, Fish v. Huddell, et al., 60 App. D.C. 263, 51 F.2d 319; 63 C.J. Secs. 58, 83, pp. 689, 702.
Upon equally well reasoned authority, courts have likewise refused to interfere at the behest of a third person, when such outsider has been damaged only incidentally, by the organization's disciplinary action taken against one of its members. 31 Am. Jur. Sec. 53, p. 860, and cases cited. Plaintiff attempts to bring himself within this category of cases by charging, in effect, that his painting contract with the Government, being one in pursuant of the war effort, has been unduly delayed and retarded by the obstinate, arbitrary, and unreasonable refusal on the part of defendants to permit the work to proceed in accordance with the directions of the officer in charge of construction. As alleged specifically, the charge is that the defendants, "by threats, intimidation and coercion are seeking to prevent the work being done according to contract and instructions."
If this charge were sustained by the record, it might indeed raise some grave questions for consideration. But it is idle now to speculate upon what our holding in such case might be, for we have been unable to find any evidence to support the charge. It is true that the record shows that *Page 34 
the Union has refused to permit its members to use spray machines on this particular project, as it had a right to do under its by-laws and its collective bargaining agreement with the plaintiff. But we are unable to find that by that action completion of plaintiff's contract on schedule has been thereby prevented. Neither has it been shown that anything has been done, or that any action has been threatened by the Union, that would reasonably lead one to the conclusion that plaintiff's rights have been put in jeopardy or that he has suffered damage thereby.
Whether the Union pursued a wise course in refusing to modify or abrogate the spray gun clause in its agreement with the plaintiff, in the light of current public opinion, was a matter for its members, and not for us, to decide. But so long as by its actions the plaintiff was not injured or threatened with damage, he can have no just cause to complain.
That no such injury or damage as is contemplated by the decision accrued to the plaintiff by the action of the Union, is perfectly evident. The plaintiff was not taken by surprise when he was ordered to substitute spray guns on the job instead of brushes. There was nothing in that order that he was not fully prepared to hear and act upon. In fact, he had bid on the job with the full expectation that that would be the decision of the Army authorities in the matter. The Union had no monopoly on paint labor in Dade County. By plaintiff's own admission, skilled non-union painters, in sufficient numbers, were readily available, not only to have done spray painting, but all other phases of the contract, if necessary. The moment therefore, that the Union reached its decision not to grant permission to its members to use spray guns, the course that the plaintiff might have pursued was perfectly obvious, had he cared to pursue it: Then and there he could have hired non-union men to do the work in the manner directed.
Even the two men who had been induced by plaintiff to use spray guns in violation of their membership obligations, were free to have resigned from the Union and to have continued their work with plaintiff as non-union workers had they cared to do so. In such case the Union could not have *Page 35 
compelled them to retain their membership, or have subjected them to any pecuniary penalty or other punishment for withdrawing.
It is not argued that the by-law in question, designed as it is to protect the health and employment opportunities of union workers, is not perfectly reasonable and valid in times of peace. And it is difficult for us to see why it is not as equally reasonable and valid in times of war; so long, at least, as its method of enforcement does not in fact operate to impede or retard the war effort.
Such fact not being made to appear, and the plaintiff having failed to show damage or threatened injury as a result of the decision of the Union, the case resolves itself into one presenting a pure question of internal management and administration of the affairs of a local union with which plaintiff has no concern.
For the reasons stated, the final decree appealed from must be reversed, the injunction dissolved, and the bill dismissed.
It is so ordered.
BUFORD, C. J., TERRELL, CHAPMAN and THOMAS, JJ., concur.
BROWN and ADAMS, JJ., dissent.